The cause was considered in Fidelity Co. v. Board of Education,202 N.C. 354, 162 S.E. 763. The petition to rehear asserts *Page 608 
that the writer of the opinion made an error of calculation in assuming that the amount of retained percentage in controversy was $4,375.20, whereas in fact the retained percentage based upon the contract price, would amount to $7,442.70. A reexamination of the record discloses that the contention of the plaintiff is correct and that such error was made. The plaintiff is therefore entitled to recover the sum of $4,375.20, and it is so adjudged.
Petition allowed.